Citation Nr: 0508556	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  01-08 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date, prior to April 25, 2000, 
for a grant of service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
September 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  In April 2001, the RO 
granted service connection for MS effective from April 25, 
2000.

In March 2003 the veteran and his wife testified at a Board 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.   

The Board remanded this case to the RO in September 2003 for 
additional development that was directed to notice and duty 
to assist requirements established with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The case was 
recently returned to the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (CAVC) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has issued a VCAA notice letter compliant with 
Quartuccio, supra in the claim for an earlier effective date 
pursuant to the September 2003 Board remand that did not 
address CUE.  However, the VCAA does not apply to claims 
based on CUE.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  

The veteran through his representative's presentation in 
March 2005 has clearly asserted the claim for an effective 
date May 1994 based on clear and unmistakable error (CUE) in 
the RO rating decision of September 1994.  The claim for an 
earlier effective date for service connection has not been 
reviewed by the RO in the first instance.  The September 2001 
statement of the case noted that a claim of CUE had not been 
made and the issue was not addressed in the November 2004 
supplemental statement of the case.  This determination is 
inextricably intertwined with the claim for an effective date 
for a grant of service connection for MS prior to April 25, 
2000.  The veteran has introduced additional argument to 
support the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim for an earlier effective date for 
service connection for MS based on CUE as 
explained in  Simmons v. Principi, 17 
Vet. App. 104, 111-15 (2003); Fugo  v. 
Brown, 6 Vet. App. 40, 43 (1993); Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) and 
Russell v. Principi, 3 Vet. App. 310, 313 
(1992). 

2.  After receipt of additional evidence 
or argument or notification by the 
appellant or his representative that no 
additional evidence or argument is 
forthcoming, the VBA AMC should 
adjudicate the intertwined issue of 
entitlement to an effective date, prior 
to April 25, 2000, for a grant of service 
connection for MS based on CUE.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue of 
entitlement to an effective date prior to April 25, 2000, 
based on CUE.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Less than 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


